DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 13-15, 17-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 and 15-20 of US Patent 10,716,601. 
Claims 13-15, 17-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 11 of US Patent 10,034,695 
Claims 13-15, 17-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 9,480,504. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
16/898,727
(invention)
US Pat. 10716601
US Pat. 10304695
US Pat. 9480504
Claim 13-15, 17-20

Claim 1, 15 (spinal alignment frame, coupling/attachment ring, ring shaft/shaft, elongate rack, indicator); Claim 12, 15 (offset); Claim 15 (offset ring, indicator, elongate rack); Claim 1, 15 (first opening); Claim 1, 15 (long. axis orthogonal to a long. axis of screw guide/screw extension); Claim 3, 17 (indicator rotates); Claim 3, 17 (readout arm)

Claim 11 (spinal alignment frame, coupling/attachment ring, ring shaft/shaft, elongate rack, indicator; offset; offset ring, indicator, elongate rack; first opening; long. axis orthogonal to a long. axis of screw guide/screw extension; indicator rotates; readout arm)

Claim 1 (spinal alignment frame, coupling/attachment ring, ring shaft/shaft, elongate rack, indicator; offset; offset ring, indicator, elongate rack; first opening; long. axis orthogonal to a long. axis of screw guide/screw extension; indicator rotates; readout arm)



Thus, the invention of US Patents 10716601 (claims 1-13 and 15-20), 10034695 (claim 11) and 9480504 (claim 1), respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the elongate shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that the bone screw guide is the intended structure and has been interpreted as such. Amendment and clarification is required to ensure that the proper claim interpretation can be performed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nayet (US 20120191143) in view of Walters (US 20140107659).
With respect to claim 1, Nayet teaches a spinal alignment frame (210) (see fig. 9 below) for facilitating correction of spinal imbalance, the spinal alignment frame comprising: a first attachment ring (252+212) comprising a first ring shaft (body of 252), the first ring shaft comprising a first longitudinal axis (see fig. 7 below), wherein the first ring shaft is configured to be coupled to an elongate rack (224) and wherein the first attachment ring is rotatable about the first longitudinal axis (see fig. 7, 9 below and also para. 41); and a second attachment ring (300+214) comprising a second ring shaft, the second ring shaft (body of 300) comprising a second longitudinal axis (see fig. 7 below), wherein the second ring shaft is configured to be coupled to the elongate rack and wherein the second attachment ring is rotatable about the second longitudinal axis (see para. 41).

    PNG
    media_image1.png
    501
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    677
    media_image2.png
    Greyscale

Nayet does not teach a first indicator arm fixedly attached to the first ring shaft, and a second indicator arm fixedly attached to the second ring shaft.
Walters, also drawn to spinal alignments frames, teaches respective first and second indicator arms (127, 129) fixedly attached to the first and second attachment couplers (125, 125) that contain measurement scales in order to provide the surgeon with the capability of an angular measurement of the positioning of bone screw assemblies relative to the elongate rack of the alignment frame (see para. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nayet to include a first indicator arm fixedly attached to the first ring shaft, and a second indicator arm fixedly attached to the second ring shaft, in view of Walters, in order to in order to provide the surgeon with the capability of an angular measurement of the positioning of bone screw assemblies relative to the elongate rack of the alignment frame.
As for claim 2, Nayet, as modified by Walters, further teaches the spinal alignment frame of claim 1, wherein the first longitudinal axis or the second longitudinal axis is orthogonal to a longitudinal axis of the elongate rack (see fig. 7 above).
As for claim 3, Nayet, as modified by Walters, further teaches the spinal alignment frame of claim 1, wherein the first attachment ring further comprises a first opening configured to fit over a first bone screw guide (see para. 41 and note that 212 has an opening therethrough to perform this function- see fig. 7 and 9 above).
As for claim 4, Nayet, as modified by Walters, further teaches the spinal alignment frame of claim 3, wherein the first longitudinal axis is orthogonal to a longitudinal axis of the first bone screw guide (see fig. 9 above and also para. 41).
With respect to claims 1, 3-10, Nayet teaches a spinal alignment frame (210) (see fig. 9 below) for facilitating correction of spinal imbalance, the spinal alignment frame comprising: a first attachment ring (252) comprising a first ring shaft (body of 252), the first ring shaft comprising a first longitudinal axis (see fig. 7 below), wherein the first ring shaft is configured to be coupled to an elongate rack (224) and wherein the first attachment ring is rotatable about the first longitudinal axis (see fig. 7, 9 below and also para. 41); and a second attachment ring (300) comprising a second ring shaft, the second ring shaft (body of 300) comprising a second longitudinal axis (see fig. 7 below), wherein the second ring shaft is configured to be coupled to the elongate rack and wherein the second attachment ring is rotatable about the second longitudinal axis (see para. 41); wherein the first attachment ring further comprises a first opening configured to fit over a first bone screw guide (see para. 41 and note that the ring has an opening therethrough to perform this function- see fig. 7 and 9 below); wherein the first longitudinal axis is orthogonal to a longitudinal axis of the first bone screw guide (see fig. 9 below and also para. 41); and wherein the longitudinal axis of the first bone screw guide during rotation relative to the elongate rack is orthogonal to the first longitudinal axis (see para. 41).


    PNG
    media_image3.png
    517
    772
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    548
    677
    media_image2.png
    Greyscale

Nayet does not teach a first indicator arm fixedly attached to the first ring shaft, and a second indicator arm fixedly attached to the second ring shaft; wherein the first indicator arm rotates with the first attachment ring and indicates an angle of rotation of the first bone screw guide relative to the elongate rack; wherein the first indicator arm indicates an angle of rotation of the first attachment ring relative to a longitudinal axis of the elongate rack; wherein the first attachment ring further comprises a first readout arm having an first indicator scale distributed in a plane orthogonal to the first longitudinal axis; wherein the first indicator arm is configured to rotate relative to the first readout arm and the first indicator scale; wherein the first readout arm is fixedly attached to the first ring shaft.
Walters, also drawn to spinal alignments frames, teaches respective first and second indicator arms (127, 129) fixedly attached to the first and second attachment couplers (125, 125) that contain measurement scales; wherein the first indicator arm rotates with the first attachment coupler and indicates an angle of rotation of the first bone screw guide relative to the elongate rack (see para. 28, 29); wherein the first indicator arm indicates an angle of rotation of the first attachment coupler relative to a longitudinal axis of the elongate rack (see para. 28-29); wherein the first attachment coupler further comprises a first readout arm (126) having an first indicator scale distributed in a plane orthogonal to the first longitudinal axis (see fig. 1); wherein the first indicator arm is configured to rotate relative to the first readout arm and the first indicator scale (see para. 28-29); wherein the first readout arm is fixedly attached to the first attachment coupler (see para. 26-29) in order to provide the surgeon with the capability of an angular measurement of the positioning of bone screw assemblies relative to the elongate rack of the alignment frame (see para. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nayet to include a first indicator arm fixedly attached to the first ring shaft, and a second indicator arm fixedly attached to the second ring shaft; wherein the first indicator arm rotates with the first attachment ring and indicates an angle of rotation of the first bone screw guide relative to the elongate rack; wherein the first indicator arm indicates an angle of rotation of the first attachment ring relative to a longitudinal axis of the elongate rack; wherein the first attachment ring further comprises a first readout arm having an first indicator scale distributed in a plane orthogonal to the first longitudinal axis; wherein the first indicator arm is configured to rotate relative to the first readout arm and the first indicator scale; wherein the first readout arm is fixedly attached to the first ring shaft, in view of Walters, in order to in order to provide the surgeon with the capability of an angular measurement of the positioning of bone screw assemblies relative to the elongate rack of the alignment frame.
As for claim 11, Nayet, as modified by Walters, further teaches the spinal alignment frame of claim 1, wherein the first attachment ring and the first ring shaft are fixedly attached to each other (see fig. 7 and 9 above).
As for claim 12, Nayet, as modified by Walters, further teaches the spinal alignment frame of claim 1, wherein the first ring shaft is translatable but rotatably fixed to the bone screw guide (see para. 41).
With respect to claims 13-20, Nayet teaches a spinal alignment frame for facilitating correction of spinal imbalance, the spinal alignment frame (210) comprising: a first attachment ring (212+252) comprising a first ring shaft (252), the first ring shaft comprising a first longitudinal axis (see fig. 7 below), wherein the first ring shaft is configured to be coupled to an elongate rack (224), and wherein the first attachment ring is rotatable about the first longitudinal axis (see para. 41), the first longitudinal axis orthogonal to the elongate rack (see fig. 7 above); wherein the attachment ring offsets from the ring shaft along the first longitudinal axis (see fig. 7 above); wherein the attachment ring and the elongate rack offset from each other along the first longitudinal axis (see fig. 7 above); a second attachment ring (214+300) comprising a second ring shaft (300), the second ring shaft comprising a second longitudinal axis (see fig. 7 above), wherein the second ring shaft is configured to be coupled to the elongate rack and wherein the second attachment ring is rotatable about the second longitudinal axis (see fig. 7 above and para. 41); wherein the first attachment ring further comprises a first opening (through 212) configured to fit over a first bone screw guide (see fig. 7, 9 above, para. 41); wherein the first longitudinal axis is orthogonal to a longitudinal axis of the first bone screw guide (see fig. 7 and 9 above).
Nayet does not teach a first indicator arm fixedly attached to the first ring shaft, and a second indicator arm fixedly attached to the second ring shaft; attachment ring, the first indicator arm, and the elongate rack offsets from each other along the first longitudinal axis; wherein the first indicator arm rotates with the first attachment ring and indicates an angle of rotation of the longitudinal axis of the first bone screw guide relative to a longitudinal axis of the elongate rack; and wherein the first attachment ring further comprises a first readout arm fixedly attached to the first ring shaft, the first readout arm having an first indicator scale distributed in a plane orthogonal to the first longitudinal axis. 
Walters, also drawn to spinal alignments frames, teaches respective first and second indicator arms (127, 129) fixedly attached to the first and second attachment couplers (125, 125) that contain measurement scales, the indicator arm offset from the first coupler and elongate rack (see fig. 1); wherein the first indicator arm rotates with the first attachment ring and indicates an angle of rotation of the longitudinal axis of the first bone screw guide relative to a longitudinal axis of the elongate rack (see para. 26-28); and wherein the first attachment ring further comprises a first readout arm (126) fixedly attached to the first ring shaft, the first readout arm having an first indicator scale distributed in a plane orthogonal to the first longitudinal axis (see para. 26-28) in order to provide the surgeon with the capability of an angular measurement of the positioning of bone screw assemblies relative to the elongate rack of the alignment frame (see para. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nayet to a first indicator arm fixedly attached to the first ring shaft, and a second indicator arm fixedly attached to the second ring shaft; attachment ring, the first indicator arm, and the elongate rack offsets from each other along the first longitudinal axis; wherein the first indicator arm rotates with the first attachment ring and indicates an angle of rotation of the longitudinal axis of the first bone screw guide relative to a longitudinal axis of the elongate rack; and wherein the first attachment ring further comprises a first readout arm fixedly attached to the first ring shaft, the first readout arm having an first indicator scale distributed in a plane orthogonal to the first longitudinal axis, in view of Walters, in order to in order to provide the surgeon with the capability of an angular measurement of the positioning of bone screw assemblies relative to the elongate rack of the alignment frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773